 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY MICHAEL PUTHUFF,                          No. 2:18-cv-2120 TLN DB P
12                       Petitioner,
13           v.                                         ORDER
14    KENT CLARK,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se and in forma pauperis, has filed an

18   application for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to

19   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 20, 2019, petitioner filed a motion asking the court to stay and hold in abeyance

21   his first amended petition while he returned to state court to fully exhaust it. (ECF No. 17). At

22   the same time, petitioner filed his first amended petition. (ECF No. 18).

23          On August 12, 2019, petitioner filed a “motion to dismiss stay/abeyance request leave to

24   amend petition,” which the court characterizes as a motion to withdraw and a motion to amend.

25   (ECF No. 19). In it, petitioner states that he has fully exhausted his claim in state court. As a

26   result, he would like to withdraw his May 2019 motion to stay. (See id.). The pleading also asks

27   for forty-five days to file an amended petition. (See id.).

28   ////
                                                        1
 1           To date, petitioner has been diligent in his attempts to move these proceedings forward.

 2   Moreover, the court sees no reason to deny petitioner’s motion to withdraw and his motion to

 3   amend. For these reasons, these two motions shall be granted, and petitioner’s May 2019 motion

 4   to stay shall be withdrawn.

 5           Accordingly, IT IS HEREBY ORDERED that:

 6           1. Petitioner’s motion to withdraw and motion amend the petition, filed August 12, 2019

 7   (ECF No. 19), are GRANTED;

 8           2. Petitioner’s motion to stay, filed May 20, 2019 (ECF No. 17), is WITHDRAWN, and

 9           3. Petitioner shall have forty-five days from the service date of this order to file a second

10   amended petition. Failure to timely file a second amended petition may result in a

11   recommendation that this action be dismissed.

12   Dated: August 19, 2019

13

14

15

16   DLB:13
     DB/ORDERS/ORDERS.PRISONER.HABEAS/puth2120.stay.wdrwl.mta.grnt
17

18

19

20
21

22

23

24

25

26
27

28
                                                              2
